Citation Nr: 1205598	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  04-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability, for the period prior to May 1, 2003, and a rating in excess of 20 percent thereafter.

2.  Entitlement to an effective date prior to May 1, 2003, for the grant of a 20 percent rating for a left ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for thoracic spine strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from October 1995 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in July 2002, January 2005, June 2005, July 2008, and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Relevant to the Veteran's claim of entitlement to a higher initial rating for his left ankle disability, the Board observes that, during the course of the appeal, staged ratings have been assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran was assigned a 10 percent rating, effective December 20, 2001, the date following his service discharge, a temporary total rating based on surgical treatment necessitating convalescence, effective December 12, 2002, a 20 percent rating, effective May 1, 2003, a temporary total rating based on surgical treatment necessitating convalescence, effective February 23, 2010, and a 20 percent rating, effective May 1, 2010.  The claimant will be presumed to be seeking the maximum benefit allowed by law and regulation, and the claim increase remains before the Board for those periods when a 100 percent rating was not in effect.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has appealed the assigned effective date of May 1, 2003, for the award of a 20 percent rating for his service-connected left ankle disability.  Specifically, he claims that he should be assigned an effective date of December 20, 2001, the date service connection for that disability was established, for the 20 percent rating.  That claim is encompassed by the Veteran's claim for an initial rating in excess of 10 percent for the period prior to May 1, 2003.  However, as both claims have been separately appealed, the Board has jurisdiction over both claim and they are listed separately on the first page of this decision. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in January 2010.  Additionally, relevant to his claims for higher initial ratings for his left ankle and left knee disabilities, he also testified before a Decision Review Officer (DRO) sitting at the RO in October 2004.  Transcripts of both hearings are associated with the claims file.  

The Board observes that, in connection with his claim for a higher initial rating for his back disability, the Veteran requested a DRO hearing in his May 2006 substantive appeal (VA Form 9).  As such, in February 2007, the RO notified the Veteran that his DRO hearing was scheduled for March 14, 2007.  However, on the date of his scheduled hearing, the Veteran withdrew his request for a DRO hearing.  In May 2007, with the issues of entitlement to a higher initial rating for his back disability and entitlement to an effective date prior to May 1, 2003, for the grant of an initial 20 percent rating for his left ankle disability in appellate status, the Veteran requested a DRO hearing.  As such, the RO requested that the Veteran's representative contact him to determine what type of hearing he desired, i.e., a DRO hearing, a Travel Board hearing, or a video-conference Board hearing.  In February 2009, the Veteran's representative indicated, that after speaking with him, he clarified that he desired a video-conference hearing for all issues on appeal, which was held in January 2010.  

Following the Veteran's Board hearing, he submitted additional evidence in February 2010 consisting of private treatment records.  A waiver of agency of original jurisdiction (AOJ) consideration accompanied the submission of such evidence.  See 38 C.F.R. § 20.1304.  

In March 2010, the Board granted entitlement to service connection for degenerative disc disease of the lumbar spine, and remanded the issues of entitlement to higher initial ratings for the Veteran's left ankle, left knee, and thoracic back disabilities, and entitlement to an effective date prior to May 1, 2003, for the grant of an initial 20 percent rating for his left ankle disability, for further development and adjudication.  Subsequent to the remand, the RO granted a temporary total evaluation based on surgical treatment necessitating convalescence, effective February 23, 2010, for the Veteran's service-connected left ankle disability, with a 20 percent rating thereafter, effective May 1, 2010. 

The issue of entitlement to an initial evaluation in excess of 20 percent from and after May 1, 2003 for the Veteran's left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 1, 2003, the Veteran's left ankle disability was manifested by no more than moderate limitation of motion; there was no ankylosis, astragalus or astragalectomy, or malunion of the os calcis.      

2.  The Veteran was awarded a 10 percent evaluation for the service-connected left ankle disability, effective December 20, 2001, the day following his release from active duty.  Prior to May 1, 2003, the Veteran's left ankle disability was manifested by no more than moderate limitation of motion; there was no ankylosis, astragalus or astragalectomy, or malunion of the os calcis.  

3.  The Veteran's left knee disability has not been not productive of recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees.

4.  The Veteran's thoracic spine strain has not been productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent prior to May 1,. 2003, for the Veteran's service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Codes 5270, 5271 (2011). 

2.  The criteria for an effective date earlier than May 1, 2003, for the grant of a 20 percent evaluation for service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 5107, 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.158, 3.400 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).

4.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected thoracic spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 4.71a; 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in January 2002, April and September 2003, February 2004, and April and September 2005 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition, the Board notes that, with respect to the Veteran's initial increased rating claims, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claims for higher initial disability ratings.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also observes that the Veteran's claim for an earlier effective date for the grant of a 20 percent rating for left ankle disability is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  And he was also afforded the opportunity to testify at hearings before the RO and the Board.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  In this regard, the Board notes that the Veteran was not provided notice as to the appropriate disability rating or effective date to be assigned to the claims, if allowed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the evidence is against the claims in this case, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Increased rating claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Board notes that, the Court has recently held that the application of  38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

A.  Entitlement to an initial rating in excess of 10 percent for 
residuals of fracture of the left ankle, status post internal fixation, 
for the period prior to May 1, 2003, 
to include the issue of entitlement to an effective date 
prior to May 1, 2003, for the grant of an initial 20 percent rating 
for residuals of fracture of the left ankle, status post internal fixation.
.
As noted above, the Veteran has appealed with respect to the assigned effective date, i.e., May 1, 2003, for the award of an initial 20 percent evaluation for his service-connected left ankle disability.  Specifically, he claims that he should be assigned an effective date as of the date service connection for such disability was initially established, for the 20 percent rating.  In practical terms, such claim is encompassed by the Veteran's claim for an initial rating in excess of 10 percent for the period prior to May 1, 2003.  As such, these claims will be discussed together.  

In this case, the Veteran's service-connected left ankle disability is rated under Diagnostic Code 5271.  

Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

A 20 percent evaluation is warranted under Diagnostic Codes 5272, 5273, and 5274, where there is ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, malunion of the os calcis or astragalus with marked deformity, or astragalectomy.  

In addition, Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  

In this case, the medical evidence prior to May 1, 2003 consists primarily of private treatment records and a VA examination dated in March 2002.  The VA examination report indicated that the Veteran had a history of injury to his left ankle in 1999 while skiing in Germany.  He was seen in the emergency room and advised that he had fractured his left ankle.  He was taken to surgery where an internal fixation was performed.  He was in a cast for 6 weeks.  The Veteran reported complaints of chronic pain and stiffness in the ankle.  Range of motion in the left ankle was normal on examination.  However, repetitive motion was noted to reduce the range 50 percent.  X-rays of the left ankle indicated no evidence of a fracture or dislocation.  The impression was negative left ankle.  The Veteran was diagnosed with fracture of the left ankle with internal fixation.  

The treatment records indicate that the Veteran was seen in 2002 for left ankle pain.  He was given impressions of posttraumatic synovitis of the ankle, healed ankle fracture, and anterolateral ankle pain and probable impingement secondary to chronic syndesmosis strain.  He was noted to have injured his ankle in March 1999.  The Veteran underwent arthroscopy of the left ankle with synovectomy, open treatment of chronic syndesmosis injury with internal fixation in December 2002.  He was given a discharge diagnosis of chronic arthritis left syndesmosis, tibiofibular articulation.  A March 2002 x-ray of the left ankle was negative, an October 2002 CT scan of the left ankle indicated some sclerosis at the medial posterior talus without evidence of fracture of loose body, and some spurring laterally, and an August 2002 MRI of the left ankle indicated no significant abnormalities.  

Based on the foregoing, the medical evidence prior to May 1, 2003, does not indicate that the Veteran had marked limitation of motion of the left ankle, malunion of the os calcis or astragalus with marked deformity, astragalectomy, or any kind of ankylosis of the left ankle.  As such, an evaluation  in excess of 10 percent is not warranted under Diagnostic Codes 5270 - 5274 prior to May 1, 2003.  In addition, while there is evidence of arthritis of the left ankle, the evidence prior to May 1, 2003 does not indicate is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that his symptomatology was stable throughout the appeal periods.  Therefore, assigning additional staged ratings for such disability is not warranted. 

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted prior to May 1, 2003.  However, the Board finds that the evaluations adequately take the Veteran's noted complaints of pain into consideration.  Therefore, the Board holds that additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of  38 C.F.R. § 4.59is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). However, as the Veteran has already been assigned a compensable evaluation under VA's Rating Schedule, 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In this regard, the Board notes that the Veteran separately contends that he is entitled to an effective date earlier than May 1, 2003 for the 20 percent evaluation for the left ankle disability.  This question has been answered above.  However, for completeness sake, the Board notes that the assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The VA regulation applicable to effective dates for awards of increased compensation thus provides that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." Id. at 521.

In this case, service connection for the left ankle disability was awarded effective December 20, 2001, the day following the Veteran's release from active duty.  And from that date until May 1, 2003, the Veteran's disability did not meet the criteria for an evaluation in excess of 10 percent.  Therefore, there was no factually ascertainable increase in the disability prior to May 1, 2003.  As such, a 20 percent evaluation is not warranted prior to that date and an earlier effective date for the higher evaluation is not warranted.   

Finally, the Board notes that the Veteran was indicated to have a scar in relation to his left ankle disability.  He has been service-connected for this scar at a noncompensable rating.  In this regard, the Board notes that the Diagnostic Codes applicable to scars were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  The summary in Federal Register noted that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008; a Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria irrespective of whether his or her disability has worsened since the last review.    

B.  Entitlement to an initial rating in excess of 10 percent for 
derangement of the left knee.

Next, the Veteran seeks entitlement to an initial rating higher than 10 percent for derangement of the left knee.  The Veteran is currently evaluated for his service-connected left knee disability under Diagnostic Code 5260.  The Board will review the relevant Diagnostic Codes applicable to the Veteran's left knee disability below.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis.  VAOPGCPREC 9-98.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee.  A 20 percent rating is warranted for moderate impairment, and 30 percent is assigned for severe impairment.

For limitation of leg motion under Diagnostic Code 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees. A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  Id.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  Id.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  Id. 

Normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2009).  

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  A Veteran may potentially qualify to receive separate ratings for limitation of flexion and limitation of extension.  See VAOPGCPREC 9-04

In addition, the Board notes that separate compensable ratings may sometimes be assigned for a knee disorder if there is both instability under Diagnostic Code 5257, and arthritis which causes limitation of motion under Diagnostic Codes 5260 or 5261.  When a knee disorder is already rated under Diagnostic Code 5257, a separate rating may be assigned if the Veteran has limitation of motion which is at least non-compensable under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 (1997) (a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VAOPGCPREC 09-98 (1998) (if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  Diagnostic Code 5003 requires that degenerative arthritis be established by x-ray findings.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

However, no such separate rating is available for a disability manifested by symptomatology consisting solely of arthritis and limited motion under Diagnostic Codes 5003-5010 and 5260-5261, since it is evident from a review of the diagnostic criteria that these codes are intertwined in terms of symptomatology (i.e., the arthritis disability is to be rated first under the applicable limitation of motion codes; and if no compensable evaluation can be granted, then assigned a rating under Diagnostic Codes 5003-5010).  

In this case, the medical evidence consists of private and VA treatment records and VA examinations performed in March 2002, October 2003, April 2007, and October 2010.  

The March 2002 examiner indicated that the Veteran's claims file was not available for review.  The Veteran reported a history of injury to his left knee in Germany in 1999.  He stated that he fell while skiing on leave.  There was no surgery to the left knee, but the Veteran underwent physical therapy for one year.  The Veteran reported complaints of popping and chronic pain on motion.  Weight bearing range of motion in the left knee was 0-45 degrees.  When reclining, the range of motion was 0-120 degrees with pain beginning at 120 degrees.  The medial, lateral, and collateral, as well as the anterior and posterior cruciate ligaments were within normal limits and strength.  Repetitive motion of the knee revealed increased pain without range of motion change due to the fact that there was very little motion to begin with, with the Veteran stating that it was too painful to go any further.  The Veteran was diagnosed with derangement of the left knee due to trauma.  X-rays of the knee was normal.

The Veteran was again examined by VA in October 2003.  The claims file was not available for review.  The Veteran reported that he injured his knee while skiing in 1999.  The Veteran indicated symptoms of pain at 3/10 level accompanied by stiffness, swelling, and some occasional locking and popping.  The Veteran denied heat or redness.   On exacerbation, the pain was indicated to reach 9/10, about two or three times per week, lasting for about an hour until the pain medication would kick in.  Inspection of the left knee revealed no erythema, but there was mild inflammation and slight tenderness on palpation.  The joint was stable on testing.  Range of motion was flexion of 135 degrees, and extention was 0 degrees.  Motor strength and DTRs were symmetrical in the upper and lower extremities bilaterally.  A July 2003 x-ray of the left knee was normal.  The Veteran was diagnosed with left knee strain with minimal functional loss of range of motion due to pain.  

An additional VA examination was dated in April 2007.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report. The Veteran's medical history was noted for the record.  The ski injury was noted and the examiner indicated that a July 2000 MRI of the left knee was normal, as was a March 2002 x-ray.  It was noted that left knee discomfort was treated with quad strengthening.  A January 2004 examination of the left knee was indicated to be normal.  The Veteran reported complaints of aching pain in the left knee on a daily basis.  He was indicated to take medication as needed and the Veteran reported that his knee flares up with weather change.  Otherwise, the examiner stated that the Veteran would walk without assistive devices and wore no brace on the knee.  Upon examination, there was no swelling or deformity in the left knee and the Veteran was noted to have full extention without pain.  Flexion in the left knee was 120 degrees and felt tight.  No additional limitation with repetitive motion was seen, and the Veteran's gait was normal.  X-ray of the left knee indicated minimal joint space narrowing, but was otherwise normal.  The Veteran was diagnosed with chronic left knee strain.

Finally, the Veteran was provided a VA examination dated in October 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was reviewed.  The Veteran reported complaints of pain in the left knee, rated as 3/10 about once a month.  Pain was noted to increase with weather change, and decrease with exercise and oral medication.  The Veteran stated that an MRI was recently ordered, but the examiner indicated that there was no record documentation of a recent MRI.  In this regard, the Board notes that the Veteran underwent an MRI of the left ankle in January 2010 and this section of the examination report was dedicated to evaluating the left knee and left ankle.  On examination, the left knee was noted to be tender and have abnormal motion.  There were no bumps consistent with Osgood-Schlatter's disease, and there was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion testing indicated flexion to 90 degrees and normal extention.  There was no objective evidence of pain with active range of motion, and no additional limitations after three repetitive motions, but there was objective evidence of pain following repetitive motion.  X-rays indicated normal left knee.  The Veteran was diagnosed with chronic left knee lateral collateral ligament strain.

The Veteran's outpatient treatment records indicate ongoing treatment for his left knee, including a diagnosis of left knee chondromalacia patella.  However, although the Veteran's other evidence and treatment reports were reviewed, the Board was unable to locate any records to show that the Veteran's service-connected left knee disability was more severe than demonstrated in the VA examination reports noted above.  

Upon review of the probative and objective medical evidence of record, the Board concludes that an evaluation higher than 10 percent for the Veteran's left knee disability is not warranted.

In order for the Veteran's left knee disability to warrant a higher evaluation, the disability must have been productive of flexion limited to 30 degrees, extension limited to 15 degrees, and/or recurrent subluxation or lateral instability productive of moderate impairment of the knee.  The medical evidence in this case, however, does not indicate flexion worse that 45 degrees, if that.  In addition, extension was indicated to be normal, and there was no objective medical evidence on examination of subluxation or lateral instability.  The Veteran's symptoms noted above are not commensurate with higher evaluations for the left knee under Diagnostic Codes 5257, 5260, or 5261.  

In this regard, the Board notes that the Veteran has not been diagnosed with degenerative changes in the left knee, as indicated by x-ray findings.  Even if he had, however, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  And, as noted above, no separate rating is available for a disability manifested by symptomatology consisting solely of arthritis and limited motion under Diagnostic Codes 5003-5010 and 5260-5261, since it is evident from a review of the diagnostic criteria that these codes are intertwined in terms of symptomatology (i.e., the arthritis disability is to be rated first under the applicable limitation of motion codes; and if no compensable evaluation can be granted, then assigned a rating under Diagnostic Codes 5003-5010).  And while the Veteran could, in theory, receive separate evaluations for both limited extension and instability under Diagnostic Codes 5257 and 5261, as noted above, the medical evidence in this case, does not indicate findings supporting either case.  

Next, the Board finds that the remainder of the diagnostic codes pertaining to the knee and leg do not warrant higher evaluations in this case.  As noted above, the Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 5261 for the left knee.  Diagnostic Code 5256 is not applicable because there is no ankylosis of the Veteran's knee; there has been no finding of dislocated, semilunar cartilage in the knee in the medical evidence, so Diagnostic Code 5258 is not applicable, and Diagnostic Code 5259 does not provide ratings in excess of 10 percent.  Diagnostic Code 5262 (regarding tibia and fibula impairment) has not been raised by the medical evidence, and Diagnostic Code 5263 (regarding genu recurvatum) also does not provide for a rating in excess of 10 percent.

Turning to the issue of whether an increased rating is warranted on the basis of functional loss due to pain, weakened movement, excess fatigability, or pain on movement, the Board finds for the record that such an increase is not warranted in light of the fact that pain has already been taken into consideration in assigning the present evaluations.  In terms of fatigue, weakness, lack of endurance and incoordination, while the Veteran has been found to experience some additional functional loss upon repetition, this was not indicated to reduce the range of motion to within the higher range for purposes of evaluating limitation of motion.    

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected left knee disability are contemplated in the rating assigned.  There is no indication that pain, due to disability of the left knee, causes functional loss greater than that contemplated by the evaluations assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra. See also 38 C.F.R. § 4.7; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). However, as the Veteran has already been assigned a compensable evaluation under VA's Rating Schedule, 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In sum, based upon a thorough review of the evidence of record, the Board finds that the preponderance of medical evidence is against the appellant's claim.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claims, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

C.  Entitlement to an initial rating in excess of 10 percent for 
thoracic spine strain.

The Veteran's thoracic spine strain is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board also notes that the Veteran is service-connected for degenerative disc disease of the lumbar spine, evaluated as 10 percent prior to October 6, 2010, and 20 percent thereafter under Diagnostic Code 5237.  The evaluation of the lumbar spine disability is not at issue in this case.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's disability can also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Such provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the last 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The medical evidence in this case consists of VA examinations and VA and private treatment records.

The Veteran was provided a VA examination in connection with his claim dated in April 2005.  The examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report.  The Veteran denied any bedbound episodes related to his mid-back pain, but indicated that he used 10 sick days due to pain in the past 12 months.  The Veteran reported that his thoracic pain as an 8 on the pain scale and continuous.  He reported intermittent numbness to his left lower extremity radiating to his toes, and indicated that his pain would flare up three times per week for 2-3 hours.  The Veteran reported an additional limitation of motion/function impairment of up to 25%.  The Veteran also reported bowel problems and a history of hemorrhoids.  The examiner indicated that the Veteran did not use a cane of a thoracic or lumbar brace.  The Veteran indicated that he could only walk approximately 15 feet, but the examiner noted that after the examination, the Veteran walked 50-60 feet with no increased pain.  Upon examination of the thoracic spine, there was no tenderness or spasm evident.  He had a negative straight leg raise.  Range of motion testing indicated flexion of 90 degrees with pain, extension of 30 degrees with pain, lateral flexion of 30 degrees bilaterally, and rotation of 25 degrees, bilaterally.  The Veteran had an increase in pain, but no decrease in range of motion with repetitive testing.  He had minimal fatigue, weakness, and lack of endurance with repetitive testing of the thoracic and lumbar spine.  Thigh strength testing was 5/5 bilaterally and leg strength testing was 5/5 bilaterally.  Patellar and Achilles tendon reflexes were 2/2, and distal sensation was intact.  After examination, the Veteran was diagnosed with thoracic spine strain with mild to moderate impairment.

In April 2007, the Veteran was again examined in connection with his claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran had complaints of pain that was sometimes in his mid back below the shoulder blades and sometimes in his low back.  The examiner stated that the pain did not radiate.  He was noted to take medication and was indicated to have received epidural injections.  The Veteran did not report additional limitation with flare up.  The examiner stated that the Veteran did not use a back brace and that the Veteran did not have a history of falls.  The Veteran indicated that he noticed sharp pain with heavy lifting and that he tries to avoid bending as much as possible.  The examiner indicated that he did not have restrictions for his physician due to his back pain.  Upon examination, there was no muscle spasm in the low back and neurologic examination was normal.  Range of motion of the thoracolumbar spine was 60 degrees with sharp back pain to 90 degrees.  Extension was 30 degrees without pain.  Left lateral flexion was 30 degrees with tightness, and right lateral flexion was 30 degrees without pain.  Left lateral rotation was 30 degrees with sharp pain in the last 10 degrees, and right lateral rotation was 30 degrees without pain.  No additional limitation with repetitive motion was seen.  The examiner also stated that the Veteran reported no symptoms in a spine nerve distribution.  MRI of the thoracic spine showed disc disease at T7-8 with normal spinal cord.  The Veteran was diagnosed with mild thoracic disc disease.  

Finally, the Veteran was again examined by VA in October 2010.  The Veteran reported that there was no significant change in his back symptoms since 2007.   There was no history of urinary or bowel issues, erectile dysfunction, numbness, leg or foot weakness, falls, or fatigue.  There was a history of decreased motion, stiffness, weakness, spasm, and pain in the lumbar spine across the waistline radiating bilaterally.  Pain was indicated to be moderate, lasting 1-2 days, weekly to monthly.  The Veteran was noted to have an antalgic gait due to his left ankle disability.  There were no abnormal spinal curvatures and no ankylosis of the spine, and there were not objective abnormalities of the thoracolumbar sacrospinalis with the exception of guarding and tenderness.  Range of motion of the thoracolumbar spine was flexion to 48 degrees, extension to 26 degrees, left lateral flexion to 22 degrees, left lateral rotation to 20 degrees, right lateral flexion to 22 degrees and right lateral rotation to 2o degrees.  There was objective evidence of pain on active range of motion testing and after repetitive motion.  There was no additional limitation of motion after three repetitions.  Reflex examination findings were 2+ for all categories, sensory examination findings were all normal at C4-8 and L4-S1, and Babinski testing was normal.  Motor examinations all showed active movement against full resistance.  The examiner found no identified other motor impairment or loss of muscle strength.  Lasegue's sign was negative, as was Waddell's sign.  The Veteran was noted to have normal tandem gait and was able to stand on bilateral heels and toes with good balance.  Image studies of the thoracic spine were indicated to be normal.  The Veteran was diagnosed with chronic thoracic lumbar spine myofacial strain.

A review of the Veteran's private and VA treatment records indicates symptoms consistent with those noted in the Veteran's VA examinations.  The Veteran is shown to have ongoing thoracic spine and back pain, treated with medical and epidural injections.  The back pain is sometimes noted to be lumbar pain accompanied by radiculopathy down the lower extremities, particularly the left.  A thoracic spine MRI dated in August 2005 noted T7-8 disc desiccation with moderate broad based disc bulge.  A March 2007 treatment note indicated that the Veteran had degenerative disc at T7-8 and that the physician suspected some radicular pain associated with a degenerative disc, but did not diagnose radiculopathy associated with the thoracic spine disability.

Under the General Rating Formula, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for thoracic spine strain.  In order to receive a higher evaluation, the Veteran's thoracic spine strain must be productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  The Veteran's symptoms associated with his thoracic condition do not meet these criteria.  

In this regard, the Board notes that the October 2010 VA examination indicated forward flexion of the thoracolumbar spine of 48 degrees, which would meet the 20 percent criteria in this case.  However, the RO in a June 2011 rating decision used these findings to increase the evaluation of the Veteran's service-connected degenerative disc disease of the lumbar spine to 20 percent disabling, effective the date of the October 2010 VA examination.  As these criteria were used to evaluate the lumbar spine disability, they may not also be used to increase the thoracic spine disability.  As noted above, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  However, the Board finds that the evaluations adequately take the Veteran's noted complaints of pain into consideration.  Therefore, the Board holds that additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). However, as the Veteran has already been assigned compensable evaluations under VA's Rating Schedule, 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard, the Board observes that the Veteran reported that he has experienced flare-ups and that he has had to take time off of work due to back pain.  Neither the Veteran nor the examiners, however, indicated that bed rest was prescribed by a physician.  As no incapacitating episodes, meaning a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, have been indicated, the Veteran is not entitled to a rating in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Finally, the Board notes that the medical evidence indicates that the Veteran had complaints of radiculopathy associated with his low back disability, as noted above.  However, no radiculopathy has been diagnosed, and there is no indication that any radiculopathy is associated specifically with the service-connected thoracic condition.  In this regard, the Board notes that the October 2010VA examination indicated normal neurologic examination.  The objective medical evidence of record fails to demonstrate that the Veteran's thoracic disability results in any associated objective neurological abnormalities that warrant separate ratings.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected thoracic spine strain; however, the Board finds that his symptomatology was stable for the evaluation period in this case.  Therefore, assigning additional staged ratings for such disability is not warranted. 

D.  Other considerations.

The Board notes that the VA examinations of the Veteran were generally conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file were not been available, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  

In addition, with respect to the Veteran's claims, the Board has also considered the statements that his disabilities are worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his conditions, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disabilities so as to warrant assignment of higher evaluations on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disabilities have resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria set forth above, and the Veteran's claims file does not indicate that the Veteran is unemployable due to her service-connected disabilities.  Rather, the October 2010 VA examination indicated that the Veteran was employed full time.  Therefore, further consideration of a TDIU is not warranted at this time. 


ORDER

An initial rating in excess of 10 percent for residuals of fracture of the left ankle, status post internal fixation, for the period prior to May 1, 2003, is denied.

An effective date prior to May 1, 2003, for the grant of an initial 20 percent rating for residuals of fracture of the left ankle, status post internal fixation is denied.

An initial rating in excess of 10 percent for derangement of the left knee is denied.

An initial rating in excess of 10 percent for thoracic spine strain is denied. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an evaluation in excess of 20 percent for service-connected left ankle disability from and after May 1, 2003, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this regard, the Board notes that, in order to warrant an evaluation in excess of 20 percent for the left ankle disability, the condition must be productive of ankylosis that is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

In this case, the Veteran was afforded a VA examination in connection with his claim in October 2010.  The examiner noted continued complaints of pain, rated as 5/10, that increased with walking on uneven ground and decreased with rest and pain medication.  The Veteran was noted to have undergone surgery in March 2010, specifically, left ankle reconstruction arthroscopic surgery, reduction of syndesmosis with open lateral gutter debridement and synovectomy (the private medical records indicate that this surgery took place in February 2010).  The Veteran was indicated to have had injections in his ankle.  The Veteran had instability, pain and stiffness in the ankle.  He was noted to make intermittent use of a brace, but otherwise had no limitation to walking.  Range of motion testing indicated left dorsiflexion of 0-5 degrees, and left plantar flexion of 0-10 degrees with evidence of pain.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion.  The examiner then found that the Veteran had ankylosis of the left ankle that was stable, with 5 degrees of fixation in plantar flexion and 10 degrees of fixation in dorsiflexion.  It was noted to be fixed in abduction, adduction, inversion, and eversion.  X-rays indicated no significant interval change or significant osseous, articular or soft tissue abnormality.  The Veteran was diagnosed with chronic left ankle ankylosis and degenerative joint disease status post multiple surgeries, status post distal fibula fracture.  

In this regard, the Board notes that March and April 2010 treatment notes, after the Veteran's most recent left ankle surgery, indicated that the Veteran was postop from anterolateral debridement.  The ankle was stable and there was a touch of tenderness at the anterolateral corner.  The April 2010 note indicated that the Veteran would continue to work on range of motion.  However, the March 2010 treatment note indicated that the Veteran had a syndesmosis fusion mass and that there was absolutely no motion, and that it felt stable.  On examination, the physician indicated some pain with range of motion of the ankle, and that the Veteran would work on range of motion.  

The Veteran was afforded two other VA examinations with respect to his left ankle after May 1, 2003, but neither examination indicated ankylosis of the ankle.  The October 2003 examiner noted that the Veteran had complaints of pain at 5/10 with exacerbations up to 10/10.  The Veteran was noted to have restricted motion and was unable to play sports or do physical activity.  X-rays showed status post old fracture and surgical change.  The Veteran was diagnosed with left ankle strain status post surgery with moderate functional loss of range of motion due to pain.  

An April 2007 VA examination noted the Veteran's medical history with respect to his left ankle and noted full range of motion in the ankle as on December 1999 and surgery in December 2002.  A June 2004 bone scan noted possible stress injury to the left ankle.  His complaints were noted to be pain and stiffness.  He was noted to be able to walk without assistive devices, but was also noted to wear a brace on his left ankle for support.  He was found to have pain, but no specific restrictions on his activities because of his left ankle.  On examination, there was no swelling or deformity of the left ankle and the ankle was not tender to palpation.  He was noted to have 4 1/2 inch scar curving scar over the outer left malleolus.  Range of motion testing indicated that the Veteran had dorsiflexion of 20 in the left ankle with mild discomfort, and plantar flexion of 20 with pain.  There was no additional limitation with repetitive motion.  X-ray of the left ankle was normal.  The Veteran was diagnosed with chronic strain left ankle, residual of surgery.

Based on the foregoing, the Board finds that the medical evidence is not clear regarding the current state of the Veteran's left ankle.  The October 2010 examination and postoperative treatment notes are not clear regarding whether the ankle is ankylosed and to what extent.  The examiner and the Veteran's physician appear to find that the ankle has limited motion, but the examiner also gave a diagnosis of ankylosis, and the Veteran's physician indicated syndesmosis fusion mass.  These appear to be inconsistent findings.  In this regard, the Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

This matter should therefore be remanded, and that the Veteran's claims file should be forwarded to the individual who conducted the October 2010 VA examination, if available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and extent of the Veteran's service-connected left ankle disability.  In particular, the examiner should state whether the Veteran's left ankle disability is manifested by ankylosis that is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees, or whether there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the October 2010 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions.  

In this regard, the Board notes that when medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Board also notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  Upon remand, the examiner is asked to address these criteria regarding functional loss.

The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his left ankle claim that may not be associated with the claims file.  In this regard, the Board notes that the Veteran has received treatment with the VA, including at the Montgomery and Tuskegee VA Medical Centers.  Recent records of the Veteran's treatment at this and other VA facilities should be associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his left ankle disability.  This should specifically include updated treatment records from the VA, including treatment records from the Montgomery and Tuskegee VA Medical Centers.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, if the individual who conducted the October 2010 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the October 2010 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of any current left ankle disorder, in particular from May 1, 2003 to the present.  All necessary tests and studies should then be conducted.  

The examiner should specifically indicate whether the Veteran's left ankle is productive of ankylosis that is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees, or whether there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  The examiner is asked to comment on the findings of the October 2010 VA examiner, and the March and April 2010 outpatient treatment notes, that appear to find that the ankle has limited motion, but then also gives a diagnosis of ankylosis.  In this regard, the Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

If the ankle is not found be ankylosed, the examiner should conduct complete range of motion studies.   The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case.  An appropriate period of time should be allowed for a response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


